FILED
                            NOT FOR PUBLICATION                             MAR 14 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30193

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00020-HRH

  v.
                                                 MEMORANDUM *
MAATAUA KALAPU
MANOGIAMANU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Alaska
                    H. Russel Holland, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Maataua Kalapu Manogiamanu appeals from his guilty-plea conviction and

120-month sentence for being a felon in possession of firearms and ammunition, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Manogiamanu first contends that the district court procedurally erred when it

failed to explain why it rejected his request for a lesser sentence given the fact that

his acceptance of responsibility did not result in a sentence lower that than the

statutory maximum. The record reflects that the district court appropriately

considered the 3553(a) factors, and adequately explained why a lesser sentence

was not warranted. See Rita v. United States, 551 U.S. 338, 359 (2007).

      Manogiamanu next contends that the district court procedurally erred by

applying a presumption of reasonableness to a Guideline sentence and treated the

Guidelines as mandatory. The record belies this contention.

      Finally, the record reflects that the sentence imposed is substantively

reasonable in light of the totality of the circumstances and the factors set forth in

18 U.S.C. § 3553(a). See Gall v. United States, 552 U.S. 38, 51-52 (2007).

      AFFIRMED.




                                           2                                     10-30193